Cowin, J.
(dissenting, with whom Spina, J., joins). I agree with the court that the evidence at the first trial was sufficient to sustain convictions, had the jury so determined, of murder in the first degree and arson, on the ground that the defendant was the principal perpetrator of those offenses. Accordingly, the defendant may be retried on that theory. I do not agree that the defendant may, consistent with principles applicable to double jeopardy, be retried on the alternative theory1 that she was a joint venturer who collaborated with another who was the principal. The Commonwealth had its opportunity to attempt to convict the defendant as a joint venturer at the first trial; it presented no evidence or argument to that effect, and should not now be permitted to prosecute the defendant on a legal basis which it previously ignored. By taking unwarranted refuge in the peculiarities of the arson statute, G. L. c. 266, § 1, the court avoids the real issue in the case, and I respectfully dissent.
It is undisputed that the Commonwealth did not seek to convict the defendant as a joint venturer at the first trial. The Commonwealth did not suggest a joint venture in the opening statement, *156presented no evidence of a joint venture, and requested no joint venture instruction until after deliberations had begun and the jury indicated by means of a question that they were considering the possibility that more than one perpetrator was involved. In fact, the Commonwealth took affirmative steps to prevent the possibility of conviction of the defendant as a joint venturer by successfully moving in limine for exclusion of a written checklist, prepared by the defendant’s nephew, explaining how to set the fire.
The question is, therefore, whether at a retrial the Commonwealth may be permitted to do what it did not do before. We have stated in dictum that double jeopardy principles forbid the Commonwealth from introducing a new theory for the first time at a retrial. See Taylor v. Commonwealth, 447 Mass. 49, 53 (2006).
“We think it is clear as a matter of common law principle that, if a defendant demonstrates on appeal that the evidence was insufficient to warrant his conviction of a crime on a particular theory, on retrial for the same crime the prosecutor may rely on other theories justifying his conviction that were supported by the evidence at the first trial but may not rely on a theory that should not have been given to the jury at that first trial. The double jeopardy clause of the Fifth Amendment to the Constitution of the United States probably requires the same conclusion.”
Commonwealth v. Fickett, 403 Mass. 194, 199 n.4 (1988). The present case illustrates why we should indorse this statement of law without reservation as a principle required by double jeopardy considerations, whether they derive from the Fifth Amendment; G. L. c. 263, § 7 (codifying protection against double jeopardy); or the common law (see Commonwealth v. Woods, 414 Mass. 343, 346, cert, denied, 510 U.S. 815 [1993]).
Few courts in other jurisdictions have addressed the issue. The courts that have considered it have reached different conclusions, but without an extensive analysis of the principles involved. On the one hand, see State v. Hernandez, 126 N.M. 377, 381 (Ct. App. 1998) (prohibition against double jeopardy prevented State from pursuing attempted first degree felony-*157murder at retrial when it did not do so at first trial); State v. Wulff, 207 Wis. 2d 143, 153-154 (1997) (State could not pursue at retrial theory of sexual assault not charged to jury at first trial). See also Saylor v. Cornelius, 845 F.2d 1401, 1403, 1408 (6th Cir. 1988), discussed infra. In contrast, see United States v. Ragano, 520 F.2d 1191, 1197-1198 (5th Cir. 1975), cert, denied, 427 U.S. 905 (1976) (government could rely on new theory of false statement on tax return in second trial); Banther v. State, 977 A.2d 870, 883-885 (Del. 2009) (State could rely on principal liability theory it did not present at first two trials). See also Spraggins v. State, 255 Ga. 195, 201 (1985), cert, denied, 478 U.S. 1014 (1986) (State could present evidence of aggravating circumstances at resentencing hearing not presented at first sentencing trial).
In my view, the core purposes of the prohibition against double jeopardy prevent the Commonwealth from relying on a theory of liability at a second trial after failing to present evidence based on that theory at the initial trial. One fundamental purpose of the double jeopardy clause is to protect criminal defendants from the “embarrassment, expense . . . ordeal. . . anxiety and insecurity” of multiple prosecutions. Green v. United States, 355 U.S. 184, 187 (1957). In addition, the prohibition protects the defendant’s right to have the first jury empanelled decide guilt or innocence. Oregon v. Kennedy, 456 U.S. 667, 672 (1982). Furthermore, the prohibition against double jeopardy prevents the Commonwealth from “honing its trial strategies and perfecting its evidence” in successive prosecutions, thus securing a conviction based on “sheer governmental perseverance.” Tibbs v. Florida, 457 U.S. 31, 41 (1982).
Retrial is permissible when the first jury cannot agree on a verdict, but only where the Commonwealth has met its burden in the first trial to present evidence strong enough that a rational jury could have found the defendant guilty beyond a reasonable doubt. Berry v. Commonwealth, 393 Mass. 793, 794 (1985). At retrial, the Commonwealth may present new evidence, Tibbs v. Florida, supra at 43 n.19, but it may not rely on legal theories it did not present on its first attempt. To do so conflicts with both the interests the prohibition against double jeopardy safeguards and the objective of the due process requirement that there be sufficient evidence to support a verdict.
In Saylor v. Cornelius, supra, the United States Court of *158Appeals for the Sixth Circuit went even further in limiting the State’s rights at a retrial. There, in a case arising in Kentucky, the State presented evidence sufficient to convict the defendant of murder as an accomplice, but presented no evidence that he participated in a conspiracy to commit the homicide. Id. at 1402. For reasons that are unclear, the trial judge instructed the jury only on the conspiracy charge and, without objection by the prosecutor, ignored the accomplice theory. Id. The jury proceeded to convict the defendant of conspiracy, a verdict that was understandably reversed by the Supreme Court of Kentucky on the ground of insufficiency of the evidence. Id. That court concluded, however, that the charge that the defendant was an accomplice could be pursued by the prosecutor at a retrial. Id. at 1403.
Reviewing a lower court decision denying Saylor’s Federal habeas corpus petition, the Sixth Circuit held that it would violate the defendant’s right to be free from double jeopardy to allow the accomplice theory at a retrial. Saylor v. Cornelius, supra at 1403, 1408. The court reasoned that, despite adequate evidence, the prosecutor had failed to ensure that the charge reached the jury for consideration and thus could not receive a second chance to do so. I believe that the Saylor court’s reasoning applies even more forcefully when, as here, the prosecutor has offered no evidence at all in support of a given theory of guilt. In the present case, the Commonwealth made a conscious choice to forgo a joint venture prosecution. It only sought to present a joint venture theory once deliberations began in the first trial and the jury indicated that they were entertaining the possibility that more than one person might have been involved.
What is important in the Saylor decision is not so much the presence or absence of sufficient evidence in support of the prosecutor’s chosen theory at the first trial;2 rather, it is that the prosecutor in fact chose a theory of the case and subjected the defendant to a trial on that theory. With sufficient evidence and a hung jury, the prosecutor may try again to convince a jury, but he or she may not attempt to do so on a theory that the Commonwealth declined to present in its initial effort. Such is the case today.
*159The prohibition against double jeopardy does not permit the Commonwealth to choose strategically to omit a theory of liability and later present it for the first time in a subsequent proceeding when the result of the first trial suggests its tactical decision may have been unwise. Allowing such a practice would conflict with the well-established proposition that retrials are only available when manifest necessity prevented the Commonwealth from receiving a decision on the case it presented in the first trial. Such a practice conflicts with a defendant’s right to have the first jury empanelled reach a verdict on the case, and would allow the Commonwealth to refine impermissibly its presentation based on a theory it could have presented, but chose not to present, in the first trial.
I would conclude that the prohibition against double jeopardy enshrined in the Federal Constitution, and in the common and statutory law of Massachusetts, does not permit such a second bite at the apple. The Commonwealth has both the resources and the flexibility necessary to investigate the case, bring appropriate charges at a time of its choosing, and prepare the case for trial on whatever theories it deems viable. The Commonwealth should be held to its choices in this regard.
Applying principles of double jeopardy in this way does not deprive the Commonwealth of the use of new evidence that may materialize between an original trial and a new trial. It is not new evidence that principles of double jeopardy prohibit, but rather, new legal principles on which the Commonwealth seeks to predicate guilt. In the present case, the Commonwealth proceeded on the supposition that the defendant herself burned down the house, thereby committing itself to a theory of the case. The Commonwealth could have, but did not, proffer as an alternative that the defendant acted as a joint venturer. Having chosen its course, the Commonwealth may (subject to adequate notice) introduce whatever evidence in support thereof it may have, but it is not free to depart from its chosen route at its convenience.
Our recent decision in Commonwealth v. Zanetti, 454 Mass. 449 (2009), does not lead to a different result. There, we adopted a new approach for reviewing the evidence supporting a conviction when a defendant may have acted in concert with others. We concluded that as long as the evidence is sufficient for a *160rational jury to conclude that the defendant knowingly participated in the crime with the intent required to commit it, a conviction will be upheld without the need to distinguish whether the defendant acted as a principal or a joint venturer. Id. at 468.3 Thus, the Zanetti decision addresses the due process requirement that a criminal conviction be supported by sufficient evidence from which a rational jury could conclude that the defendant was guilty beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 316 (1979).
The Zanetti decision does not consider double jeopardy issues and does not establish that a retrial on joint venture liability must be permitted in this case. Protection against double jeopardy is separate from the due process right to a verdict based on sufficient evidence. Principles of double jeopardy place limits on the Commonwealth’s conduct in subsequent criminal proceedings. These principles determine whether the Commonwealth may seek to convict a defendant of a crime or prove an essential fact in light of prior proceedings on the same subject. See Ashe v. Swenson, 397 U.S. 436, 443, 445 (1970); Green v. United States, 355 U.S. 184, 188 (1957). Redefining how to review the evidence supporting a conviction, as we did in the Zanetti decision, does not permit a retrial where principles of double jeopardy forbid it.
The court today sidesteps the double jeopardy question by locating a right to retry the defendant as a joint venturer under the arson statute (G. L. c. 266, § 1). That statute provides in relevant part that “[wjhoever wilfully and maliciously sets fire to, burns, or causes to be burned, or whoever aids, counsels, or procures the burning of, a dwelling house . . . shall be punished ...” (emphasis supplied). Thus, the statute permits prosecution of a given defendant as a principal, as a joint venturer, or both. Contrary to the holding of the court, what it does not do is permit the Commonwealth to seek to convict under different portions of the statute at successive trials. Because the court misconstrues the statute and applies it in a manner that violates the prohibition against double jeopardy, I respectfully dissent.

Despite Commonwealth v. Santos, 440 Mass. 281, 290 (2003), I use the term “theory” advisedly. In the Santos case, we denied that principal and joint venture liability are different “theories” of criminal behavior. We did so in a single sentence without citation to authority in a case addressed solely to the question whether a jury’s choice between principal and joint venture liability requires unanimity. Asking a jury to convict on either a principal or joint venture basis asks them to engage in different kinds of analyses based on different facts. This does constitute the application of different “theories,” as we have acknowledged in Commonwealth v. Berry, 431 Mass. 326, 333-334 (2000); Commonwealth v. Flynn, 420 Mass. 810, 818 (1995), and numerous other cases. We should once and for all abandon the inaccurate denial of that reality that found its way into the Santos decision.


Obviously, if there is an absence of sufficient evidence to support the prosecutor’s chosen theory, the charge cannot be retried.


For an opposing view, see Commonwealth v. Zanetti, 454 Mass. 449, 471-474 (2009) (Cowin, J., dissenting).